UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-4597



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


DREW ELLIOTT MCGILL,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Senior District Judge. (1:06-cr-00204-WLO)


Submitted:   January 9, 2008                 Decided:   January 28, 2008


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Michael A. DeFranco, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Drew    Elliott     McGill    pled    guilty    to    one    count   of

possession of child pornography, in violation of 18 U.S.C.A.

§§ 2252A(a)(5)(B), (b)(2) (West 2000 & Supp. 2007).                On appeal, he

challenges the district court’s imposition of the statutory maximum

sentence of 120 months’ imprisonment.             We affirm.

            We find that the district court properly applied the

Sentencing    Guidelines      and   considered     the     relevant     sentencing

factors    before    imposing    the     120-month   sentence.      18    U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007).            Additionally, we find that the

sentence imposed was reasonable. See United States v. Johnson, 445

F.3d 339, 341 (4th Cir. 2006); Rita v. United States, 127 S. Ct.

2456,   2462-69     (2007)   (upholding     presumption      of   reasonableness

accorded   within-guidelines        sentence).       Accordingly,        we   affirm

McGill’s sentence.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       - 2 -